Citation Nr: 0810480	
Decision Date: 03/28/08    Archive Date: 04/09/08

DOCKET NO.  03-22 048A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

1.  Entitlement to service connection for hypertension, to 
include as secondary to service-connected post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a chronic skin 
condition, to include chloracne.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

David Ganz, Associate Counsel

INTRODUCTION

The veteran had active military service from May 1965 to 
February 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from December 2002 and June 2004 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Montgomery, Alabama, which denied entitlement 
to service connection for hypertension and chloracne, 
respectively.  The veteran testified at a Board hearing at 
the RO before the undersigned Veteran's Law Judge in 
September 2006.  A transcript of the hearing is of record.

In August 2007 the Board remanded the veteran's claim for a 
VA examination and opinions regarding the nature and etiology 
of the veteran's claimed hypertension and skin disorder 
disabilities.  

The issue of entitlement to service connection for 
hypertension, to include as secondary to service-connected 
post-traumatic stress disorder (PTSD) is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDING OF FACT

The competent medical evidence of record does not show a 
diagnosed chloracne disorder, nor does it show a relationship 
between the veteran's current skin disorder and service, 
either directly or presumptively.




CONCLUSION OF LAW

A chronic skin condition, to include chloracne, was not 
incurred in or aggravated by service, directly or 
presumptively.  38 U.S.C.A. §§ 1110, 1116, 1131, 5103A, 5107 
(West 2002 and Supp. 2007); 38 C.F.R. §§ 3.3102, 3.303, 
3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in January 2004.  The RO provided notice 
pursuant to Dingess v. Nicholson, 19 Vet. App. 473 (2006) in 
March 2006 and August 2007, subsequent to the initial 
adjudication.  While the March 2006 and August 2007 notices 
were not provided prior to the initial adjudication, the 
claimant has had the opportunity to submit additional 
argument and evidence, and to meaningfully participate in the 
adjudication process.  The claim was subsequently 
readjudicated in a November 2007 supplemental statement of 
the case, following the provision of notice.  The veteran has 
not alleged any prejudice as a result of the untimely 
notification, nor has any been shown.

The notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying 
the evidence necessary to substantiate a claim and the 
relative duties of VA and the claimant to obtain evidence; 
and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his or her 
possession that pertains to the claims.  

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran a medical 
examination, obtained a medical opinion as to the nature and 
etiology of the disability, and afforded the veteran the 
opportunity to give testimony before the Board.  All known 
and available records relevant to the issue on appeal have 
been obtained and associated with the veteran's claims file; 
and the veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

Analysis

The veteran contends that he has chloracne related to his 
military service, particularly due to exposure to Agent 
Orange while in Vietnam.  At his September 2006 hearing, the 
veteran testified that he was first diagnosed with chloracne 
by a private physician in 1967, but that the physician 
indicated that treatment records reflecting this are no 
longer available.  

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service. 38 
U.S.C.A. § 1110.  "Service connection" basically means that 
the facts, shown by the evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Where chronicity of a disease is not 
shown in service, service connection may yet be established 
by showing continuity of symptomatology between the currently 
claimed disability and a condition noted in service.  A 
veteran may also establish service connection if all of the 
evidence, including that pertaining to service, shows that a 
disease first diagnosed after service was incurred in 
service.  38 C.F.R. § 3.303.

Service connection connotes many factors, but basically it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  See Pond v. 
West, 12 Vet. App. 341 (1999); Hickson v. West, 12 Vet. App. 
247, 253 (1999); 38 C.F.R. § 3.303(a).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The record contains medical evidence of a number of current 
skin disorders, however chloracne is not among them.  A March 
2004 VA examination report shows diagnoses of benign cysts, 
comedone acne, seborrheic keratosis, and dermatofibroma.  An 
August 2007 VA examination report shows a diagnosis of acne 
vulgaris with sebaceous cyst formation in post auricular 
areas.  The August 2007 VA examiner indicated that he 
reviewed the veteran's claims file, and noted the veteran's 
contention that he developed cysts soon after his return from 
Vietnam.

Service medical records do not show any treatment for, or 
complaints of, any skin disorders while in service.  

In certain circumstances, a disease associated with exposure 
to certain herbicide agents will be presumed to have been 
incurred in service even though there is no evidence of that 
disease during the period of service at issue.  38 U.S.C.A. § 
1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  A veteran who, 
during active military, naval, or air service, served in the 
Republic of Vietnam during the Vietnam era shall be presumed 
to have been exposed during such service to an herbicide 
agent containing dioxin or 2,4-dichlorophenoxyacetic acid, 
and may be presumed to have been exposed during such service 
to any other chemical compound in an herbicide agent, unless 
there is affirmative evidence to establish that the veteran 
was not exposed to any such agent during that service.  38 
U.S.C. § 1116(f).

It is required that chloracne, or other acneform disease 
consistent with chloracne, become manifest to a degree of 10 
percent or more within a year.  38 C.F.R. § 3.307(a)(6)(ii).  
The last date on which such a veteran shall be presumed to 
have been exposed to an herbicide agent shall be the last 
date on which he or she served in the Republic of Vietnam 
during the Vietnam era.  

Since the veteran served in Vietnam, he is entitled to a 
presumption of Agent Orange exposure in-service.

However, regarding the veteran's claim that he has a current 
chloracne disability the negative evidence in this case 
outweighs the positive.  Although the veteran has argued that 
he has chloracne that is related to an exposure in service, 
this is not a matter for an individual without medical 
expertise.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  The veteran's assertion that he was diagnosed with 
chloracne by a physician in 1967 is not supported by medical 
evidence of record, and the veteran has testified that the 
physician who diagnosed the condition no longer has the 
treatment records.  

The veteran's currently diagnosed skin conditions did not 
become manifest for many years after the veteran left service 
and, accordingly, even assuming that any of the veteran's 
current skin disorders are acneform diseases consistent with 
chloracne, he is still not entitled to any presumption that 
any of his claimed skin disorders are etiologically related 
to exposure to herbicide agents used in the Republic of 
Vietnam as the skin disorders did not become manifest to a 
degree of 10 percent or more within a year of the last date 
on which he served in Vietnam.  See 38 C.F.R. § 3.309(e).  

Notwithstanding that the veteran's skin disorders are not 
entitled to presumptive service connection pursuant to 38 
C.F.R. § 3.309(e), he can still establish direct service 
connection for these disorders.

As the record shows current skin disorders and that the 
veteran is presumed to have been exposed to Agent Orange 
during service, the determinative issue is whether the two 
are related.  

During the veteran's August 2007 VA examination, the examiner 
opined that the veteran's current acne vulgaris with 
sebaceous cyst formation are not disorders that are in any 
way related to Agent Orange exposure in service.

The earliest medical record of record indicating treatment 
for a skin disorder is dated in October 1988.  It was 
reported that the veteran had dermatitis on his face, head, 
and other areas of the body.

The veteran's SMRs and the medical evidence of record, 
indicate that contrary to his assertions, the veteran did not 
suffer an in-service skin disorder or any diagnosed skin 
disorder for many years after service.  Additionally, 
although the veteran has argued that his current diagnoses, 
which he contends includes a diagnosed chloracne disorder, 
are related to service, this is not a matter for an 
individual without medical expertise.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Though the veteran's lay 
assertions have been considered, they do not outweigh the 
medical evidence of record, which shows that the veteran's 
current acne vulgaris with sebaceous cyst formation disorder 
is in no way related to exposure to Agent Orange during 
service.  A competent medical expert makes this opinion and 
the Board is not free to substitute its own judgment for that 
of such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175.

The preponderance of the evidence is against the service 
connection claim for a chronic skin disorder, to include 
chloracne; there is no doubt to be resolved; and service 
connection is not warranted.  Gilbert v. Derwinski, 1 Vet. 
App. at 57-58.


ORDER

Entitlement to service connection for a chronic skin 
disorder, to include chloracne, is denied.


REMAND

The veteran contends that his hypertension began during 
active service.  He has also claimed that it is secondary to 
his service-connected PTSD.  At his September 2006 hearing, 
the veteran testified that in 1967 a VA doctor in 
Chattanooga, Tennessee, diagnosed him with hypertension and 
gave him medicine to treat the condition.  Additionally, the 
veteran testified that he was diagnosed with, and treated 
for, hypertension at a VA facility in Birmingham, Alabama, in 
1967.  

In order to establish service connection for a claimed 
disability, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Service connection may also be granted on a presumptive basis 
for certain chronic disabilities, including hypertension, 
when they are manifested to a compensable degree within the 
initial post service year.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2006).

Although the RO has obtained the veteran's service medical 
records (SMRs), it has not attempted to obtain treatment 
records from VA Medical Centers in Chattanooga, Tennessee, or 
Birmingham, Alabama.  The veteran testified that he received 
treatment for hypertension at both these facilities in 1967.  
To ensure that VA has met its duty to assist the appellant in 
developing the evidence in support of his claim pursuant to 
38 U.S.C.A. § 5103A, and to ensure full compliance with due 
process requirements, this claim must be remanded so that the 
RO can attempt to obtain these records.  

VA medical records dated from 1981 to 2005 show continuous 
treatment for hypertension.  Thus, it is clear that the 
veteran currently has hypertension.

For VA purposes, the term hypertension means that the 
diastolic blood pressure is predominantly 90mm.  38 C.F.R. § 
4.104, Diagnostic Code 7101, Note (1), under Diseases of the 
Arteries and Veins.  This must be confirmed by readings taken 
two or more times on at least three different days.  Id. 

In the Board's August 2007 Remand, the examiner was asked to 
provide an opinion concerning the etiology of the veteran's 
hypertension disability on both a direct and secondary basis.  
During the August 2007 VA examination, the examiner noted 
that the veteran's blood pressure readings during service 
were normal.  The veteran's separation examination report 
dated in February 1967 indicates a diastolic blood pressure 
reading of 88 (132/88).  The VA examiner did not mention this 
fact in his examination report.

38 C.F.R. § 4.1 mandates that in the examination and 
evaluation of a disability, each disability be viewed in 
relation to its history.  See Green v. Derwinski, 1 Vet. App. 
121, 124 (1991).  To prevent any possible oversight that may 
have occurred in the August 2007 VA examination, another 
examination is necessary.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the veteran's treatment records 
from VA medical facilities in Chattanooga, 
Tennessee, and Birmingham, Alabama, for 
the period from January 1, 1967 to 
December 31, 1981.  Note any negative 
responses received following the making of 
these requests.

2.  Following the completion of #1, 
schedule the veteran for a VA examination 
to determine whether it is as least as 
likely as not that the veteran's current 
hypertension had its onset during his 
period of active service or within one 
year following active service.  If the 
examiner finds that the veteran's current 
hypertension did not have its onset during 
active service, or within one year 
following active service, then he/she must 
also provide an opinion concerning whether 
it is as least as likely as not that the 
veteran's hypertension is otherwise 
related to service.

The claims folder must be made available 
to the examiner for review in conjunction 
with the examination.  The examiner is 
asked to note the February 1967 separation 
examination report noting the veteran's 
diastolic blood pressure reading of 88 
(132/88), the VA examination report dated 
in August 1968 showing a diastolic blood 
pressure reading of 80 (128/80), and the 
private medical report dated in November 
1969 showing a diastolic blood pressure 
reading 90 (134/90), and any other 
relevant evidence obtained by the RO 
pursuant to this remand.  A detailed 
rationale for all medical opinions should 
be provided.

3.  Thereafter, any needed additional 
development should be accomplished.  The 
claim should then be readjudicated.  If 
the claim remains denied, the RO should 
issue a supplemental statement of the case 
(SSOC) containing notice of all relevant 
actions taken on the claims, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issues currently on appeal and allow 
an appropriate period of time for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).







______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


